Citation Nr: 0308908	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The veteran's primary service-connected disability is 
bronchitis with pulmonary emphysema, rated as 100 percent 
disabling.

3.  The veteran's service-connected bronchitis with pulmonary 
emphysema renders him unable to adequately tend to the needs 
of daily living without the regular assistance of another 
person or to protect himself from the hazards or dangers 
inherent in his daily environment.



CONCLUSION OF LAW

Special monthly compensation based on the need for regular 
aid and attendance is warranted. 38 U.S.C.A. §§ 1114(l), 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, 3.350(b), 3.352(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In April 2002 and May 2002, the RO sent letters to the 
veteran specifically informing him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Special monthly compensation is payable if the veteran, as a 
result of service- connected disability, is in need of 
regular aid and attendance under 38 U.S.C.A. § 1114(l).  The 
basic criteria for determining the need for regular aid and 
attendance, pursuant to the provisions of 38 C.F.R. § 
3.352(a), are as follows: inability of the claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need or adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment. "Bedridden" will be a proper basis 
for the determination.  For these purposes, bedridden is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).

The veteran's service-connected disabilities are bronchitis 
with pulmonary emphysema, rated as 100 percent disabling, and 
laceration of the left hand and tendonitis of the left 
shoulder, both rated as zero percent disabling.  He is 
already in receipt of housebound benefits.  See 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  He alleges that he is 
unable to dress or feed himself and attend wants of nature 
due to service-connected disability, such that he needs 
regular assistance from others.  A VA examination conducted 
in March 2003.  The examiner noted that the veteran has 
severe chronic obstructive pulmonary disease, with the need 
of continuous nasal oxygen and was wheelchair bound.  The 
examiner concluded that there was very little that the 
veteran could do for himself regarding self care and that due 
to his service-connected disability, the veteran required 
regular aid and attendance.  

The Board finds that the veteran's service-connected 
bronchitis with pulmonary emphysema renders him unable to 
adequately tend to the needs of daily living without the 
regular assistance of another person or to protect himself 
from the hazards or dangers inherent in his daily 
environment.  The record shows that the veteran requires 
regular supervision to ensure that he is bathed, properly 
dressed, and takes his prescribed medication and oxygen.  His 
need for regular assistance with self-care functions is amply 
demonstrated.  Therefore, special monthly compensation based 
on the need for regular aid and attendance is warranted.  
38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.352(a). 


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

